Citation Nr: 1747129	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-06 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to a higher initial rating for a left knee disability, currently rated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1989; May 1996 to September 1996; August 1998 to April 1999, and February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, inter alia, denied service connection for a left shoulder disability and hypertension and granted service connection for left knee strain and assigned a noncompensable evaluation, effective October 31, 2005.  

In a February 2009 rating decision, the RO increased the rating for left knee strain with torn medial meniscus to 20 percent disabling, effective October 31, 2005.  The RO granted a temporary total (100 percent) rating for the left knee disability based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30, from June 9, 2009 to July 31, 2009, and from October 25, 2011 to November 30, 2011.   

The Veteran and his wife appeared at a hearing before the undersigned in September 2014. 

In December 2014, the Board remanded the issues of entitlement to service connection for a left shoulder disability and hypertension and a higher initial rating for a left knee disability for further development.  In April 2015, the agency of original jurisdiction (AOJ), granted service connection for hypertension.

In February 2016 and January 2017, the Board again remanded the appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is the result of an injury in service

2.  Since the effective date of service connection, the Veteran's service connected left knee disability has been manifested by noncompensable limitation of flexion; buckling and locking of the knee that most nearly approximates dislocated semilunar cartilage with frequent episodes of locking and pain; without ankylosis, recurrent subluxation or severe lateral instability, limitation of extensions, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability are met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an initial rating in excess of 20 percent for the Veteran's service-connected left knee disability other than based on limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 113; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304 (d) (2017), are applicable.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  Not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury. Id.

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303  (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that his current disability is the result the manual labor and training that he performed during service, particularly during his deployment from 2003 to 2004.

Service treatment records, included a June 1983 enlistment report of medical history, in which the Veteran denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and pain or "trick" shoulder or elbow.  On June 1983 enlistment report of medical examination a clinical evaluation of the upper extremities and spine, other musculoskeletal was normal.  A June 1998 report of medical examination was negative for any left shoulder problems.  

On December 2002 National Guard retention report of medical examination, a clinical evaluation of the upper extremities and spine, other musculoskeletal were normal.  On accompanying report of medical history, the Veteran denied painful shoulder, arthritis, bursitis, rheumatism, and numbness or tingling.  

On May 2004 post-deployment health assessment, the Veteran indicated that he had swollen, stiff, or painful joints; and numbness or tingling in his hands or feet.  A note from the examiner indicated that the Veteran was referred for intermittent left knee pain.  A May 2004 separation report of medical assessment as negative for any complaints, treatment, or diagnoses related to the left shoulder.  

VA treatment records include a November 2004 Persian Gulf Registry note in which the Veteran reported that his left knee pain, lumbago, decreased hearing, and tinnitus were related to potential military service.  An examination of his upper extremities was unremarkable.  A July 2005 x-ray report noted painful range of motion of the left shoulder for the past 6 months.  The x-ray was unremarkable.  In September 2005, the Veteran reported that he experienced pain in the shoulder for the past year with movement.  He was given a provisional diagnosis of shoulder tendinitis.  He reported that he had experienced pain in the shoulder for the past year with movement.  The assessment was status post possible left shoulder rotator cuff tendinitis.  He was referred to undergo rehabilitation of the left shoulder and physical therapy.  

In October 2005, the Veteran submitted a formal claim for service connection for a left shoulder disability that he reported began in and became worse through use during his February 2003 to June 2004 deployment.  

During his December 2005 VA general medical examination, the Veteran denied pre-military left shoulder problems.  He reported that he developed these problems when undergoing premobilization training at Fort Lewis Washington before being deployed to Iraq.  He indicated that he developed a deep pain in the left shoulder when trying to lift items and during physical training.  An X-ray of the left shoulder in July 2005 was unremarkable.  The diagnosis was chronic left shoulder strain. 

VA treatment records dated in January, February, April and May 2006, include a diagnosis of left shoulder tendinitis for which the Veteran underwent physical therapy.  May, July, and October 2006 records note that the Veteran's shoulder pain had improved.  

A July 2006 service treatment record indicates that the Veteran was non-deployable due to pending VA claims regarding his low back, left shoulder and left knee.  A July 2006 medical determination/physical profile request included a diagnosis of left shoulder tendinitis.  He was placed on a temporary profile.  A July 2006 pre-deployment assessment noted that the Veteran had a VA claim pending for left shoulder pain.  The examiner noted the Veteran's reports of left shoulder pain in Fort Lewis while training for deployment to Iraq.  The Veteran denied any injury.  He stated that he had had shoulder pain the entire year, but had not seen a health care provider.  He reported physical therapy for his left shoulder pain after returning home.  

On a June 2008 post-deployment health re-assessment, the Veteran indicated that he had muscle aches; swollen, stiff or painful joints; and numbness or tingling in his hands or feet.  He reported back, shoulder, and knee pain; and posttraumatic stress symptoms since his deployment.  The record included a finding that the shoulder symptoms had been incurred in the line of duty.  A September 2008 periodic health assessment and functional capacity certificate was negative for any complaints, treatment, or diagnoses related to the Veteran's left shoulder disability.  A February 2009 permanent physical profile included depression, PTSD, back pain, and knee pain.  On February 2010 examination, the Veteran identified knee, back, and elbow pain.  A July 2010 California Army National Guard Medical Determination referred the Veteran for separation due to his back and knee disabilities for which he was placed on a permanent profile in August 2010. 

VA treatment records dated in December 2011 note that the Veteran had issues with his left shoulder and had previously undergone physical therapy for the same issues.  On examination, there was tenderness over the left shoulder with pain on motion.  An X-ray revealed degenerative changes and possible rotator cuff impingement.

During his September 2014 hearing, the Veteran testified that he believed he injured his shoulder while moving supplies/materials/equipment at the beginning of his deployment in Iraq.  He said that he had done a lot of manual labor during that time.  He had reported the problem and obtained aspirin, but had not gone to sick call.

At a March 2015 VA shoulder and arm disability benefit examination the Veteran reported that he first began experiencing left shoulder pain while in Iraq.  The pain began gradually with repetitive heavy lifting, and one day he recalled a "pop".  He continued to have intermittent pain, which tended to be related to activity, particularly with overhead activities.  The examiner reported that degenerative arthritis of the left shoulder was diagnosed in 2011.  There was objective evidence of left shoulder rotator cuff and AC joint impairment.  

The examiner opined that it was less likely than not that the current left shoulder disability had its onset during active military service and it was less likely than not that the left shoulder disability was related to an injury or disease during active military service.  The examiner acknowledged the Veteran's complaints of ongoing left shoulder pain beginning in service; however, the examiner noted that service treatment records and available treatment records were silent with respect to this complaint.  

The Veteran specifically denied any shoulder pain on an interim physical in 2002.  While he had several musculoskeletal complaints on a November 2004 initial VA examination, he did not maintain any shoulder complaints.  The examiner went on to say that a shoulder complaint was not noted until July 2005 in the primary care notes and again in December 2005, after the Veteran had been discharged for over a year.  He was diagnosed with tendonitis in 2006, but on a fitness examination in 2009, he mentioned joint complaints other than his shoulder.  

The examiner added that during the Veteran's VA examination in 2010, he mentioned back and elbow pain, but did not mention his shoulder pain.  There was no further mention of his shoulder pain until outpatient treatment notes dated in 2011, despite multiple prior visits for other issues including orthopedic issues.  The examiner stated that this pattern suggested that the shoulder strain diagnosed in 2005 and later diagnosed as tendonitis in 2006, was an acute and transitory event with interval resolution given the five year hiatus between complaints.  Therefore, the examiner concluded that given the Veteran's provided history of soreness while in the service, which clearly represented an acute and transitory even with interval resolution, his left shoulder disability was less likely than not related to those complaints he had in service.   

In May 2016, the same examiner found that it was less likely than not that the Veteran's report of left shoulder pain was related to his current left shoulder diagnosis.  The examiner acknowledged the Veteran's reports of left shoulder pain that was caused by service, specifically during his 2003-2004 tour.  The examiner stated that while the Veteran's veracity in this respect was not in question, the medical records did not provide any evidence supporting this complaint.  There were no treatment records from that time frame indicating any treatment or complaints for left shoulder pain.  

The examiner reported that the Veteran was seen for a VA examination in 2004, with mention of several musculoskeletal complaints, but with no mention of any shoulder pain, which suggested that the pain reported to have occurred in the 2003-2004 time frame was acute and transitory with interval resolution.  The examiner noted that the Veteran was seen in July 2005 and reported shoulder pain for the preceding six months.  A review of the records reflected that he was seen twice in that referenced time frame by his primary care physician for other complaints, but no mention of shoulder issues was made.  He had additional complaints of shoulder pain in September and December 2005; but X-rays of his left shoulder were normal.  

The examiner found that the recent findings were unrelated to the pain that was self-reported in service, as X-rays done in 2005 did not indicate any of the degenerative changes currently seen.  The examiner stated that the Veteran's newer complaints, specifically since 2011, indicated degenerative arthritis, and given that this finding was absent in 2005, represented a new diagnosis that was unrelated to prior complaints.

In a February 2017 addendum opinion, the examiner noted the Veteran's later reports that he initially sustained a left shoulder injury during his 2003-2004 deployment, but due to the nature of combat situations, he did not report that injury.  

The examiner again stated that the Veteran's veracity was not questioned; the question at hand was whether the reported injury was related to current complaints.   The examiner found that the preponderance of evidence would suggest that the shoulder injury as reported represented an acute and transitory event with interval resolution and was unrelated to current left shoulder conditions.  

The examiner reasoned that VA examinations were done after that deployment and there was mention of other joint related complaints, but no mention of shoulder problems.  The examiner found that it would be reasonably expected that if the shoulder had continued as a problematic issue, the Veteran would have reported it as he reported other joint related issues.  The examiner added that no further complaints regarding a left shoulder were noted until July of 2005, which was more than one year post-discharge time frame.  

The Veteran had been diagnosed as having tendonitis in 2006.  The examiner found that this represented a new diagnosis; as during service and in the year following, there were no complaints, examination, or treatment that would suggest that the issue was present prior to July of 2005.  The examiner added that fitness examinations in 2009 and 2010 failed to mention any shoulder complaints, and again it was reasonable to assume that a person with a condition that was chronic and disabling would have brought that to the attention of the examiner as other joint complaints were indeed mentioned.

The examiner stated that X-rays that were done in 2005 did not show any degenerative changes, however, more recent films in 2011 did show those changes, and given a 6 year interval, this was consistent with a new diagnosis.  The accepted that the Veteran may very well have strained the left shoulder during combat, but the evidence suggested strongly that the issue with respect to the shoulder was not mentioned again until well over a year following that deployment and the Veteran had opportunity to discuss this at discharge.  Other joints were mentioned but the shoulder was not, as above, suggesting that the injury in service had resolved, as it was not chronic enough, severe enough, or disabling enough to warrant bringing to the examiner's attention at the time.  

Therefore, the examiner concluded that the injury sustained in service and reported by the Veteran, was an acute and transitory event with interval resolution.  The evidence did not support any claim of chronic or disabling shoulder conditions until 2011 at which time arthritis was diagnosed.  This was not seen earlier.  The Veteran's current diagnosis of arthritis represented a new diagnosis and it was less likely than not related to strain symptoms reported as having occurred in 2003-2004.

The March 2015, May 2016, and February 2017 opinions were provided by the same VA examiner.  Although the examiner accepted the Veteran's reports of pain beginning in service, the examiner rejected the Veteran's reports of ongoing left shoulder pain based on the absence of these reports in subsequent records, finding that the shoulder strain/tendinitis was acute and transitory.  The examiner repeatedly referred to an interval from 2005/2006 to 2011, in which she claimed that there were no left shoulder complaints.  However, the VA examiner did not consider the June 2008 post-deployment health re-assessment, in which the Veteran indicated that he had experienced shoulder symptoms since his deployment and an administrative note reported that such symptoms occurred in the line of duty.  

Additionally, when the Veteran was diagnosed with degenerative changes in his left shoulder in December 2011, the provider specifically noted that the Veteran has current issues with his left shoulder and previously underwent physical therapy for the same issues.  However, the VA examiner did not appear to consider the VA provider's findings suggesting that the Veteran's prior left shoulder problems did not resolve.  Accordingly, the Board concludes that the March 2015, May 2016, and February 2017 opinions are of limited probative value on the issues of whether the left shoulder disability is related to active service.  

The Veteran's statements regarding ongoing symptoms are competent.  Moreover, the Board finds the statements to be credible in light of the June 2008 post deployment re-assessment showing that he had experienced shoulder symptoms since his deployment; and an administrative note indicated that such symptoms were incurred in the line of duty.  Also, at the time degenerative changes were identified in December 2011, the treating provider acknowledged that the Veteran previously underwent physical therapy (in 2006) for the same left shoulder issues.

As degenerative arthritis is one of the chronic diseases that may be found to be related to service based on continuity of symptomatology, a nexus as well as a current disability and in-service injury are established.  The evidence of record for and against the Veteran's service connection claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  Accordingly, service connection is warranted for the current left shoulder disability.



III. Initial Ratings

A.  Legal Criteria

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation. 

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability. A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability. A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.
The VA General Counsel has held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261). See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

B.  Analysis

During December 2005 VA general medical examination, the Veteran had complaints of weakness, stiffness, swelling, and instability of the left knee.  He reported that his knee could buckle at any time.  He denied locking.  He had complaints of fatigue and lack of endurance.  He could walk about half a block.  He could not run or stand for an extended period of time.  He had complaints of flare ups up of pain approximately once a week when his knee went out.  The pain lasted for moments and usually occurred when he was going upstairs.  He denied having any additional loss of range of motion with a flare up.  He denied the use of assistive devices or braces.  He had never undergone knee surgery or knee dislocation.  He had no known inflammatory arthritis.  He was currently working with no official restrictions due to his left knee pain.  He went up a flight of stairs approximately 10 times per day in the hanger where he worked.  His knee went out more frequently while going up the stairs than coming down.  He denied additional loss of range of motion with a flare up of pain.  He continued to work with no restrictions due to his left knee pain.  He gave up all sports and had difficulty climbing stairs and ladders.  

On examination, the right knee had full, painless motion and the left knee had full range of motion, but the Veteran had discomfort from 120 degrees flexion to 140 degrees flexion.  There was full extension of the left knee.  There was a zero-degree loss of range of motion due to repetitive use or flare up of pain.  There was mild excess fatigability and weakness, but no incoordination.  Pain was the primary functional impact on the Veteran's left knee.  There was no ligament laxity to varus or valgus stress at zero and 30 degrees flexion.  Anterior and posterior drawer signs were negative.  McMurray's sign was negative on the left knee.  There was significant patellofemoral crepitus with flexion and extension of the left knee.  The left knee was stable.  A June 2004 left knee x-ray was normal.  The impression was chronic left knee strain.  

VA treatment records show that in September 2005, the Veteran had complaints of instability with catching and giving way.  He was referred for physical therapy.  An arthroscopic procedure was done in June 2009.  The Veteran reported that the surgery did not relieve the pain.  In December 2009 there were current symptoms of locking in full extension, buckling with pain, aching medially when sitting with crossed legs, and aching when loading when getting out of the car.  He denied swelling and popping.  He wore an ACL brace.  On physical examination, the active range of motion was -5 to 130 degrees.  Lachman's and anterior drawer testing were positive.  There was no varus/valgus laxity.  There was left knee hyperlaxity of ligaments to include hypermobile medical meniscus.  

The Veteran underwent left knee arthroscopy and debridement of synovitis in notch.  A record dated in October 2011 showed that he underwent left knee ACL reconstruction, arthroscopically assisted.  The Veteran went to physical therapy from November 2011 to March 2012.  A March 2013 orthopedic attending clinic note revealed that the Veteran was still aching diffuse pain in the knee; his knee gave out less than before.  Pain was the worst symptom.  Pain was "deep inside" and it swelled intermittently.  On examination, there was no effusion and nor warmth.  On range of motion was 0 to 140 degrees.  Muscle strength was 5/5.  There was stable Lachman's testing.    

During his Board hearing, the Veteran testified that his symptoms have worsened.  His wife testified that his knee buckled sometimes and caused near-falls.

On March 2015 VA knee and lower leg conditions disability examination the Veteran reported flare-ups of knee symptoms at least monthly that lasted half an hour.  He reported decreased weight bearing during flare-ups due to pain.  He reported functional loss or impairment consisting of an inability to run, play with his grandchildren, and kneel.  Flexion was from 0 to 110 degrees and extension was from 110 to 0 degrees.  The range of motion did not contribute to functional loss.  

There was pain on flexion and weight bearing.  There was localized tenderness or pain on palpation to the inferior patellar area.  There was no crepitus.  There was no additional functional loss or range of motion after three repetitions.  There was pain and lack of endurance on repetitive motion and with flare-up.  Muscle strength testing was 5/5 and there was no ankylosis.  

There was no history of recurrent subluxation, lateral instability, and recurrent effusion.  On examination, there was instability.  Anterior instability (Lachman test) was 1+ and posterior, medial, and lateral instability were normal.  He did not have recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He did not have a meniscus (semilunar cartilage) condition.  He had undergone arthroscopy and ACL reconstruction with ongoing residual pain and limited range of motion.  He had scars that were not painful or unstable; did not have a total area equal to or greater than 39 square cm (6 square inches); and were not located on the head, face or neck.  The scar was located in the anterior aspect of the left knee and was 6 cm x .3 cm.  He occasionally used a cane.  Function was not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran reported that he was currently employed at Cal Fire gear maintenance with no heavy lifting and moderate lifting, therefore, sedentary and semi-sedentary work was unrestricted.  

In a March 2017 VA examination, the examiner diagnosed left knee strain.  The examiner also found early degenerative arthritis, status post multiple surgeries, asymptomatic currently.  The examiner explained that the left knee strain had changed and progressed with the current early manifestations of arthritis and a history of three surgeries.  The Veteran reported flare-ups that could be described as "soreness on the right knee" and "can't get down on it, stiffness and painful" left knee.  

Regarding functional impairment/loss, the Veteran reported that he could not run or do high impact exercises.  Bilateral range of knee motion revealed flexion to 100 degrees and extension to 0 degrees.  There was no pain on examination or objective evidence of crepitus, or localized tenderness or pain on palpation.  There was no additional loss of function or range of motion after three repetitions.  

Pain fatigue limited functional ability with repeated use over a period of time in the left knee.    There were no additional contributing factors of the disability.  There was no reduction in muscle strength.  There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability, and recurrent effusions.  Current joint stability testing was normal, bilaterally.  There was no history of or current evidence of patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  

Regarding a meniscus (semilunar cartilage) condition, there was evidence of meniscal tear and frequent episodes of joint "locking", pain, and effusion.  There were multiple scars on the left knee and most were not from surgeries.  The Veteran pointed to three scars that were due to past surgeries, healed well and nontender.  The scars were not painful or unstable, did not have an area equal to or greater than 39 square cm (6 square inches), or were not located on the head, face, or neck.  The scars measured: 9cm x1cm; 2.5cm x0.5cm, and 1cm x 0.8cm.  He did not use any assistive devices.  Function was no so diminished that amputation with prosthesis would equally serve the Veteran.  Left knee x-ray revealed post-operative changes, presumably for a medial tibial plateau fracture, and evidence of an ACL reconstruction; early trochlear osteophyte formation also slightly narrowed lateral compartment joint space.  The diagnosis did not impact his ability to perform any type of occupational tasks.  There was no evidence of pain on passive range of motion and no evidence of pain on non-weight bearing testing of the bilateral knee.  

In another VA examination later in March 2017 for knee and lower leg conditions, the pertinent diagnoses were left knee meniscal tear; anterior cruciate ligament tear in 2011; and left knee arthritis in 2013.  The Veteran reported difficulty with prolonged walking/standing and ambulation stairs.  He also reported flare-ups.  He described functional loss due to pain, which limited kneeling, bending, ambulation, stairs, and prolonged walking or standing.  

Right knee flexion was to 130 degrees and right knee extension was to 0 degrees; left knee flexion was to 110 degrees and left knee extension as to 0 degrees.  The range of motion contributed to functional loss.  There was no pain in the right knee on examination or with weight bearing.  There was pain noted on examination that caused functional loss with flexion.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in the bilateral joint line that was moderate to severe.  There was objective evidence of crepitus.  There was evidence of pain on passive range of motion testing and when the joint was used in non-weight bearing.  

When asked if the opposing joint was undamaged, the examiner checked, "NO."  There was no additional loss of function or range of motion after three repetitions.  Pain limited functional ability with repeated use over a period of time, bilaterally.  Pain also limited functional ability during flare-ups.  In both situations, the examiner described right knee flexion to 120 degrees and extension to 0 degrees; left knee flexion to 100 degrees and extension to 0 degrees.  The examiner identified "[l]ess movement than normal..." as a contributing factor of the disability.  Muscle strength testing was 5/5 on flexion and extension.  

There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  There was no current evidence of joint instability.  Anterior, posterior, medial, and lateral instability tests were normal.  There was no evidence of recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  Regarding a meniscus (semilunar cartilage) condition, there was evidence of meniscal tear and frequent episodes of joint "locking", pain, and effusion that was moderate and occurred once a day.   

The examiner reported that limitation of motion due to functional factors, including flare-ups could be estimated in degrees.  Left knee flexion and extension were estimated to be from 100 to O degrees respectively.

There was a scar on the left knee-patella that measured 10cm X 0.5cm and a second scar on the medical left knee that measured 3 cm X 0.5cm.  He did not use any assistive devices.  The scars were not painful or unstable, did not have an area equal to or greater than 39 square cm (6 square inches), or were not located on the head, face, or neck.  There was effective function remaining and the Veteran would not be equally well served by an amputation with prosthesis.  A left knee X-ray in October 2013 revealed findings consistent with degenerative arthritis.  The examiner added that the Veteran had limitations with prolonged standing and walking, bending, kneeling, and weight-bearing.  He could perform light physical and sedentary tasks due to his diagnosis.  

Analysis

Overall, the Veteran has complaints of left knee pain and buckling and there was objective evidence of pain, locking, and effusion; which are specifically contemplated under Diagnostic Code 5258.  Specifically, that code contemplates "locking," pain, and effusion into the joint.  There is no higher rating available for patellar dislocation.

Thus, the Board will consider whether the Veteran is entitled to a higher rating under other potentially applicable diagnostic codes.

The Board has considered whether the Veteran is entitled to a separate or higher rating is warranted under Diagnostic Code 5260.  On VA examinations the Veteran has had left knee had flexion limited at worst, to 100 degrees and has had less than normal flexion on all examinations with reports of pain.  Although there have been no reports of compensable limitation of flexion, even taking into account functional factors; VA policy is to recognize painful knee motion as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  On the other hand the VA Adjudication Manual tells raters not to provide separate ratings under Diagnostic Code 5258 and limitation of motion under Diagnostic Code 5260 or 5261.  M21, III.iv.4.A.3.i.  This advice is based on an understanding that the rating criteria overlap and hence that separate ratings would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2016).  

With regard to rating disabilities of the knee, VA's general counsel (GC) has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  In VAOPGCPREC 9-98, GC found that limitation of motion is a relevant consideration under DC 5259.  However, GC has never specifically addressed whether separate ratings for limitation of motion under DCs 5260 or 5261 and for symptoms relating to dislocated or removed semilunar cartilage under DCs 5258 or 5259, including pain, would constitute pyramiding.  VA's Adjudication Manual, M21-1, pt. III, subpt. iv, ch. 4, § A(1)(m) states that evaluations under DCs 5258 and 5259 "can pyramid with evaluations under DCs 5260 or 5261 for limitation of knee flexion or extension.  Therefore, separate compensable evaluations are not permitted."  VA's Adjudication Manual is not binding on the Board.  DAV v. Secretary of Veterans Affairs, No. 2016-1493 (Fed. Cir. June 14, 2017) ("The M21-1 Manual is binding on neither the agency nor tribunals").  

Two Court memorandum decisions have held contrary to this Manual provision.  See Thaxton v. Shinseki, No. 10-0504, 2011 WL 4525965, at *1 (U.S. Vet. App. Sept. 30, 2011) (mem. dec.) (reversing a Board decision that a separate rating under DC 5259 and DC 5010-5261 would constitute pyramiding); Krause v. Shulkin, No. 16-1213 (Apr. 28, 2017)-reversing Board decision and ordering it to award a separate rating for meniscectomy under DC 5259, even though the Veteran was receiving 10 percent ratings for arthritis and laxity under DCs 5261 and 5257.  There are also memorandum decisions holding to the contrary.  See Phillips v. Shinseki, No. 12-1044, 2013 U.S. App. Vet. Claims LEXIS 1635 (mem Dec.) ("The appellant argues that the symptoms associated with the removal of semilunar cartilage are "[left knee] pain, decreased range of motion and decreased function." . . . The Court is not persuaded that these symptoms are not duplicative of the symptomatology manifested by the arthritis of the left knee that are considered under DC 5003. Thus, the Court agrees with the Secretary that the appellant has not established that the Board erred when it did not award him a separate rating under DC 5259").  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

In the absence of definitive guidance from the Court or GC, and in light of the non-binding nature of VA's Adjudication Manual on the Board, the Board finds that under the facts of this case, the symptoms from the Veteran's torn semilunar cartilage are sufficiently distinct from those of his disability manifested by painful limitation of flexion to warrant a separate 10 percent rating for noncompensable limitation of flexion under DC 5260.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a compensable rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).

A higher rating for limitation of flexion is not warranted because the Veteran has never been shown to have more than a noncompensable level of limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  The evidence does not show that the Veteran's extension has ever been found to be limited.  No additional limitation has been reported due to listed functional factors; namely pain, swelling, weakness, fatigue, incoordination or flare-ups.  In this regard, the Veteran has had reported extension of the left knee to zero and -5.  Accordingly, the evidence is against a separate rating for limitation of extension under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The Adjudication Manual also prohibits separate ratings for meniscal disabilities, including under Diagnostic Code 5258 and instability or subluxation under Diagnostic Code 5257.  M21, III.iv.4.A.3.j-k.

Recurrent subluxation or lateral instability to the left knee was not documented in the medical record at any point pertinent to the appeal.  On December 2005 VA general medical examination, there was no ligament laxity to varus or valgus stress at zero and 30 degrees flexion.  In September 2005, the Veteran had complaints of instability with catching and giving way.  Although the December 2009 orthopedic surgery note shows that Lachman's and anterior drawer testing were positive, these tests are used to diagnose anterior cruciate ligament tear.  Dictionary of Sport and Exercise Science and Medicine by Churchill Livingstone. (2008). Retrieved October 18 2017 from https://medical-dictionary.thefreedictionary.com/Lachman+test. This is precisely the disability rated under Diagnostic Code 5258.  

There have also been no precedent decisions from the courts or opinions from GC as to whether ratings under Diagnostic Codes 5258 and 5257 would constitute pyramiding.  There has been at least one court decision upholding a Board finding that separate ratings under those codes would be pyramiding. Nash v. McDonald, No. 14-1529 (U.S. Vet. App. Jul. 6, 2015), LEXIS 916 (Hagel J.).  Given that there is no legal authority contrary to the Manual provisions and that both Diagnostic Codes 5257 and 5258 contemplate ligament impairment separate ratings under those codes would not be appropriate. 

A remaining question is whether a higher initial rating would be warranted under Diagnostic Code 5257 rather than 5258.  A higher rating under Diagnostic Code 5257 would be possible for severe subluxation or lateral instability.  On March 2015 VA DBQ, Lachman's testing was positive; however, lateral stability was found to be normal.  On March 2017 VA knee and lower leg conditions examination, the examiner reported that there was no history of recurrent subluxation, lateral instability, and recurrent effusions.  On subsequent VA examination, there was no recurrent subluxation, lateral instability, or recurrent effusion.  There was no current evidence of joint instability.  Anterior, posterior, medial, and lateral instability tests were normal.  Although a December 2009 treatment record indicated a Therefore, as the objective evidence does not show that the Veteran has, or has had recurrent subluxation or lateral instability at any point pertinent to the appeal; the Veteran is not entitled to a higher rating under Diagnostic Code 5257 for his left knee disability.  Given the normal findings on examinations and the extent of the Veteran's reports, the evidence is against finding severe lateral instability or subluxation at any point.

There has been no evidence of ankylosis of the left knee to warrant a rating under Diagnostic Code 5256, no impairment of the tibia or fibula to warrant a rating under Diagnostic Code 5262, and no genu recurvatum to warrant a rating under Diagnostic Code 5263 at any point pertinent to this appeal.

There is no other potentially relevant Diagnostic Code under which the Veteran would be entitled to a rating in excess of 20 percent. There is no higher evaluation under Diagnostic Code 5258.

A separate rating is not warranted for left knee scars at any stage during this appeal.  During the March 2015 and both the March 2017 VA knee and lower leg conditions DBQs, the examiners reported that the scars were not painful or unstable, did not have an area equal to or greater than 39 square cm (6 square inches), or were not located on the head, face, or neck.  These findings, weigh against a separate rating under DC 7801 (for deep, nonlinear scars covering an area at least 39 square centimeters), DC 7802 (for superficial, nonlinear scars covering an area at least 929 square centimeters), or DC 7805 (for scars causing other disabling effects not considered by the foregoing diagnostic codes).

An initial rating may encompass a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order for the issue to be raised, there must be evidence of unemployability.  Jackson v. Shinseki.  The record reflects that the Veteran has been employed throughout the appeal period.  There is no evidence or contention that the employment is marginal.  Consequently, the Board finds there is no implicit claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. at 453.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a left shoulder disability is granted. 

An initial rating in excess of 20 percent for a left knee disability on a basis other than limitation of motion is denied. 

An initial rating of 10 percent for a left knee disability based on limitation of flexion, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


